    Case 3:19-md-02885-MCR-GRJ Document 1012 Filed 02/26/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                              Judge M. Casey Rodgers
This Document Relates to All Cases            Magistrate Judge Gary R. Jones


                    CASE MANAGEMENT ORDER NO. 9

      Case management conferences through the end of this year are scheduled at

9:30 a.m., Central, on the following dates:

       Friday, March 27, 2020                 Friday, August 28
       Friday, April 24, 2020                 Friday, September 18
       Friday, May 29, 2020                   Friday, October 23

       Friday, June 26, 2020                  Friday, November 20
       Friday, July 31, 2020                  Monday, December 14

      SO ORDERED, on this 26th day of February, 2020.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
